Exhibit 10.50

AMENDMENT

THIS AMENDMENT is made as of March 1, 2007 and amends the Employment Agreement
dated as of September 26, 2000 as amended through February 13, 2006 (the
“Employment Agreement”) between DENDRITE INTERNATIONAL, INC. (“Dendrite”) and
NATASHA GIORDANO (“Employee”).  Unless defined in this Amendment, capitalized
terms used in this Amendment will have the meaning set forth in the Employment
Agreement.

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

WHEREAS, the Compensation Committee of the Board has determined it to be in the
best interests of the Company and its shareholders for the Company to commit to
certain executives of the Company facing potential excise tax liability, that
certain payments shall be made in the event such liability exists upon the
consummation of any Change of Control;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

1.             Section 27(f) of the Employment Agreement is restated in its
entirety to provide as follows:

“(f)          Notwithstanding anything else herein to the contrary, in the event
that the Company’s certified public accountants (or another of the “big four”
certified public accounting firm, if the Company’s certified public accountants
may not provide such service due to independence or other considerations) (the
“Accountants”) determine that any actual or potential payment or distribution by
the Company to or for the benefit of the Employee (whether paid, payable,
distributed or distributable to the Employee, whether under this Agreement or
otherwise) (a “Payment”) would likely subject the Employee to the imposition of
an excise tax under Section 4999 of the Code (or any similar successor
provision) (“Section 4999”), then the Company shall pay to the Employee an
amount (the “Tax Gross-Up Payment”), to be calculated by the Accountants,
designed and calculated to fully negate the tax impact of any excise tax and any
potential interest or penalties related thereto and any expenses incurred
attributable to any claim contest or notice of alleged deficiency or alleged
underpayment imposed (or to be imposed) upon the Employee as a result of Section
4999.  Any such Tax Gross-Up Payment will take into account the federal, state
and local income, employment and excise tax consequences of the Tax Gross-Up
Payment, including the additional impact of Section 4999 on the Tax Gross-Up
Payment itself.  The Employee shall be deemed to pay federal, state and local
taxes at the highest marginal rate of taxation for the applicable calendar
year.  The estimated Tax Gross-Up Payment due the Employee with respect to any
Payment shall be paid to the Employee in a lump sum not later than thirty (30)
business days after such Payment is provided to the Employee.  In the event that
the Tax Gross-Up Payment is less than the amount actually due to the Employee
under this Section 27(f) the amount of any such shortfall, plus applicable
additional interest or penalties related thereto and any expenses incurred
attributable to any claim contest or notice of alleged deficiency or alleged
underpayment, shall be paid to the Employee within ten (10) days after the
existence of the shortfall is discovered.  In the event the Tax Gross-Up Payment
is more


--------------------------------------------------------------------------------


than the amount actually due the Employee under this Section 27(f), the Employee
shall repay the amount of such overpayment to the Company within a reasonable
time after the overpayment is discovered.”

2.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

/s/ Christine Pellizzari

 

Name:

Christine Pellizzari

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ Natasha Giordano

 

Natasha Giordano

 


--------------------------------------------------------------------------------